Title: To John Adams from Samuel Smith, 2 August 1798
From: Smith, Samuel
To: Adams, John



Sir
Baltimore 2d August 1798

I take the liberty to enclose you the copy of a letter which I shall address to the Publick tomorrow—I think it my duty to apologize to you for repeating a conversation which passed at your table & for thus infringing on the rules of hospitality & society—The necessity of defending myself against what I conceived to be a misrepresentation will I flatter myself plead my apology—I have no right to expect an answer; I address you Solely with a view to make that apology for what would in any other case be considered by myself as a transgression of the rules of propriety & have the honor to be / Sir / Your most obedt Servt

Sam Smith